1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MARCELINO REYES,

 8          Plaintiff-Appellant,

 9 v.                                                                                    No. 28,502

10 STATE OF NEW MEXICO
11 DEPARTMENT OF TRANSPORTATION,

12          Defendant-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 James A. Hall, District Judge

15 Donald R. Sears Jr.
16 Albuquerque, NM

17 for Appellant

18 Montgomery & Andrews PA
19 Holly Agajanian
20 Santa Fe, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 SUTIN, Judge.
 1        Summary affirmance was proposed for the reasons stated in the notice of

 2 proposed summary disposition. No memorandum opposing the disposition was filed.

 3 As a result, a memorandum opinion was filed in this case on March 26, 2009,

 4 affirming the district court. Appellant filed a motion for rehearing on April 14, 2009.

 5 On April 21, 2009, because Appellant’s counsel represented that he had not received

 6 the calendar notice of proposed summary disposition, this Court granted the motion

 7 for rehearing, and our March 26, 2009, memorandum opinion was withdrawn. No

 8 memorandum opposing summary affirmance was timely filed in response to this

 9 Court’s April 21, 2009, order, which set a response time for May 11, 2009.

10        Appellant’s counsel did file a memorandum opposing this Court’s proposed

11 summary disposition on June 25, 2009. Because of this late filing, this Court filed an

12 Order to Show Cause on August 11, 2009, requiring counsel to respond to the order

13 no later than August 19, 2009. Upon consideration of counsel’s response, this Court

14 has held that Appellant’s untimely memorandum in response to the calendar notice

15 would not be considered for the reasons expressed in this Court’s order filed

16 simultaneously with this opinion.

17        We affirm the district court.

18        IT IS SO ORDERED.

19                                         __________________________________
20                                         JONATHAN B. SUTIN, Judge
21 WE CONCUR:


                                              2
1 ____________________________
2 CELIA FOY CASTILLO, Judge


3 ____________________________
4 MICHAEL E. VIGIL, Judge




                                 3